The following statement of the issues in this case is a substantial copy of the motion of plaintiff in error to certify record:
At its January term, 1924; the Hamilton Common Pleas entered a judgment overruling the motion for a new trial of the plaintiff in error.
At its April term, June 19, 1924, the Hamilton Appeals entered a judgment affirming the said judgment of the Common Pleas.
There is error prejudicial to said plaintiff in error manifest upon the face of the record in said cause in this to-wit: That the said Court of Appeals erred in holding that the deceased Charles Burckard sustained an injury within the meaning of the Workmen’s Compensation Act; that the Court of Appeals erred in holding that the said injury caused the death of the, said Charles Burckard and not' tuberculosis caused the death of said Charles Burckard; that the said Court of Appeals erred in allowing interest on the said judgment from the dtae said Commission denied compensation in said claim; that the said judgment is contrary to law and that the said Court of Appeals should have reversed said judgment of said Common Pleas.
The said cause is of and involves great public and general interest in this to-wit: That said cause determines whether the inhaling of aniline fumes accelerating death by tuberculosis is an injury compensatable under the Workmen’s Compensation Act of the State.